DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 were originally presented having a filing dated of 18 November 2020.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 18 November 2020, complies with 37 C.F. R. 1.197.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings, filed on 14 January 2021, are accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below.
STEP 1: Does claim q fall within one of the statutory categories?  Yes, because claim 1 is directed toward a method which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claim 1 is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claim 1, the method is a mental process that can be performed in the mind and, therefore, an abstract idea.  In particular, claim 1 recites the abstract ideas of:
“computing a plurality of navigation routes from a departure point to one or more destination points,” 
“generating one or more routes recommendations associated with each possible navigation route based on ... intrinsic characteristics,”
“determining a preferential data set based in part on an affinity between the intrinsic characteristics and one or more points of interest of each route recommendation,“ and
“calculating ... a weighted rank for each of the one or more route recommendations based on the ... weight values.”  These recitations merely consist of computing navigation routes based on generated intrinsic characteristics determined by an affinity, or connection, between the characteristics and the recommended routes, and weighing, or ranking, the route recommendations.  This is equivalent to a person selecting navigation routes based on intrinsic characteristics determined by a connection between the characteristics and the routes where that person mentally ranks the route recommendations.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, selecting navigation routes based on intrinsic characteristics determined by a connection between the characteristics and the routes where that person mentally ranks the route recommendations.  The mere nominal recitations that the weight values were calculated at the “one or more processors of the network,” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claim 1 further recites the additional elements of: 
“requesting that a user of a network provide one or more intrinsic characteristics,” and
“assigning ... weight values for each of the one or more route recommendations  … .”  These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “requesting that a user ... provide ... intrinsic characteristics” and “ assigning ... weight values for … route recommendation“ steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual providing the intrinsic characteristics, and mentally assigning a weight (or ranking) the route recommendations.  
Claim 1 still further includes the additional elements “a network” (Ln. x), and “one or more processors of the network” (Ln. x).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the method accomplishes requesting that a user of “a network” provide characteristics, and calculating a weighted rank by “one or more processors of the network” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “network,” and the “one or more processors of the network” merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The network, and the one or more processors of the network are recited at a high level of generality and merely automate the requesting and assigning steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does recite specific limitations or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Requesting and calculating data are fundamental, i.e. WURC, activities performed by servers, such as servers, cloud servers, computers operating on databases such as the units recited in claim 1.  Further, applicant’s specification does not provide any indication that the requesting and calculating activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claim 1 is: (a) directed toward an abstract idea; (b) does not recite additional elements that integrate the judicial exception into practical application; and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed to non-statutory subject matter.
Claim 2, recites the additional element:
extracting, by one or more processors of the network, external data associated with the one or more intrinsic characteristics from one or more social media websites affiliated with the user, wherein the route recommendations of step (c) are generated based in part on the extracted external data.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “extracting ... external data ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre solution activity, such as an individual mentally noting characteristics gleaned from social media websites they visited as a basis for routing.
Claim 3, recites the additional element:
wherein the user is a machine.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 4, recites the additional element:
wherein the one or more intrinsic characteristics comprises emotional attributes and a net worth of the user.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 5, recites the additional element:
prompting, by the network, that the user provide a feedback data in response to said weighted rank, wherein the route recommendations of step (c) for another user of the network are generated based in part on the feedback data for a future navigation routes comprising one or more destination points.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2018/0335308 to Zavesky et al. (hereafter Zavesky) in view of U.S. Patent Publication Number 2014/0108307 to Raghunathan et al. (hereafter Raghunathan) and further in view of U.S. Patent Publication Number 2011/0313649 to Bales et al. (hereafter Bales).
As per claim 1, Zavesky discloses the following limitations:
(b) computing a plurality of navigation routes from a departure point to one or more destination points (see at least Zavesky, [0016] disclosing that navigation application 119 may employ GPS device 112 and enable the user to input a destination address and waypoint from the current location to the destination address);
(c) generating one or more route recommendations associated with each possible navigation route based on the acquired intrinsic characteristics (see at least Zavesky, [0016]); ... and 
(d) determining a preferential data set based in part on an affinity between the intrinsic characteristics and one or more points of interest of each route recommendation (see at least Zavesky, [0022] The navigation system 100 provides for selection of destination by context <interpreted as affinity> (commerce, social, user preferences, logistics (route planning), etc.). An example here is that user's vehicle knows that the available fuel will not support the entire trip. So, the system will opportunistically choose an ideal gas station on the waypoint path with lowest cost, etc. Similarly, a list of errands could be entered with only a categorical definition of the destination and the system will auto-plan to satisfy each requirement. Some automation and learning using machine learning software 141 or machine learning application 121 may be applied from a user's profile or preferences, e.g. user likes food X during season Y) ... .  But Zavesky does not explicitly disclose the following limitations:
(a) requesting that a user of a network provide one or more intrinsic characteristics;
(e) assigning, by one or more processors of the network, weight values for each of the one or more route recommendations based on the affinity of each preferential data set; and 
(f) calculating, by one or more processors of the network, a weighted rank for each of the one or more route recommendations based on the assigned weight values.
However, Raghunathan discloses the requesting limitation (see at least Raghunathan, [0019] disclosing, with respect to the user profile, that data includes routes frequently driven by the user, the user's previous destinations or navigation routes, the user's contacts, the user's email accounts, the user's calendar, the user's social media information, and the user's schedule. Various activities may be included, such as visiting a particular address or locations, shopping places, restaurants and the like. The profile information can be obtained from an existing device owned by the user, such a mobile phone, tablet computer, or other computing device. These devices may be placed into communication with the system 102 using one or more various communication protocols, as discussed. Disclosing further that user 114 can manually provide profile information by inputting responses to predefined questions presented by the system 102. The profile information can be obtained from the Internet 110, third party providers 104, or other available sources. The user profile may comprise information regarding at least one of the user's demographic background, previous destinations or navigation routes of the user, the user's contacts, the users preferences and/or tastes, and activities conducted by the user. The activities conducted by the user may include, for example, visiting a particular address or other location, shopping, eating food at a restaurant, listening to music, and watching videos).
Further Bales discloses the assigning and calculating limitations (see at least Bales, [0065] disclosing a zooming platform 103 analyzes the contextual characteristics (e.g., time, location, current activity, historical activity, etc.) referenced in a particular user context (e.g., a navigation route) using, for instance, data mining techniques (e.g., word parsing followed by a probabilistic analysis of the parsed words to categorize the route and corresponding activities) to determine respective degrees of relevance of map objects in the corresponding map or geographic representation. The degrees of relevance can then be used to determine the different levels of visibility of the respective map objects when differentially rendering the map on selection of a different zoom level. The same data mining techniques are used to determine and analyze information associated with user preference characteristics (e.g., food, clothing, housing, vehicles, learning, entertainments, etc.) to enhance the determination of respective degrees of relevance of the objects.).
Zavesky, Raghunathan and Bales are analogous art to claim 1 because they are in the same field of navigating a route based on intrinsic characteristics and feedback of the traveler.  Zavesky relates to a method for providing improved navigation through interactive suggestion of improve solutions along a path of waypoints and includes receiving in a user device a destination for a user, where the data associated with a destination is transmitted to a network as well as information correlated to a location of the user (see Zavesky, Abstract).  Raghunathan relates to autonomous, self-learning technologies, for providing personalized and context-based suggestions to a user (see Raghunathan, [0002]).  Bales relates to a method for custom zooming of geographic representation, which determines an input specifying a level of zoom for rendering a geographic representation presented at a device, the geographic representation includes a plurality of objects, and determines respective degrees of relevance of the plurality of objects based, at least in part, on the device, a user of the device, related context information (see Bales, Abstract).
Therefore it would be prima facie obvious from someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of navigating a route based on intrinsic characteristics and feedback of the traveler, as disclosed in Zavesky, to provide the benefit of requesting that a user of a network provide one or more intrinsic characteristics,  assigning weight values for each of the one or more route recommendations based on the affinity of each preferential data set, and calculating a weighted rank for each of the one or more route recommendations based on the assigned weight values, as disclosed in Raghunathan and Bales.  Doing so would provide the benefit of providing contextually appropriate information of most relevance or importance to a particular user (see at least Bales, [0001]).
As per claim 2, the combination of Zavesky, Raghunathan and Bales disclose all the limitations of claim 1, as discussed above.  Raghunathan further discloses the limitation:
extracting, by one or more processors of the network, external data associated with the one or more intrinsic characteristics from one or more social media websites affiliated with the user, wherein the route recommendations of step (c) are generated based in part on the extracted external data (see at least Raghunathan, [0019] disclosing, with respect to the user profile, that data includes routes frequently driven by the user, the user's previous destinations or navigation routes, the user's contacts, the user's email accounts, the user's calendar, the user's social media information, and the user's schedule. Various activities may be included, such as visiting a particular address or locations, shopping places, restaurants and the like. The profile information can be obtained from an existing device owned by the user, such a mobile phone, tablet computer, or other computing device. These devices may be placed into communication with the system 102 using one or more various communication protocols, as discussed. Disclosing further that user 114 can manually provide profile information by inputting responses to predefined questions presented by the system 102. The profile information can be obtained from the Internet 110, third party providers 104, or other available sources. The user profile may comprise information regarding at least one of the user's demographic background, previous destinations or navigation routes of the user, the user's contacts, the users preferences and/or tastes, and activities conducted by the user. The activities conducted by the user may include, for example, visiting a particular address or other location, shopping, eating food at a restaurant, listening to music, and watching videos).
As per claim 3, the combination of Zavesky, Raghunathan and Bales disclose all the limitations of claim 2, as discussed above.  Raghunathan further discloses the limitation:
wherein the user is a machine (see at least Raghunathan, [0002] disclosing that the present disclosure relates to autonomous, self-learning technologies; and [0019] further disclosing that the system 102 may act as a digital "companion" to the user 114 functioning to ease many of the inconvenience that the user 114 may face while divining <interpreted as the machine/system is the user>).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zavesky, Raghunathan and Bales as applied to claim 2 above, and further in view of U.S. Patent Publication Number 2012/0150430 to French et al. (hereafter French) and U.S. Patent Publication Number 2011/0082752 to Dube et al. (hereafter Dube).
As per claim 4, the combination of Zavesky, Raghunathan and Bales disclose all the limitations of claim 2, as discussed above. But neither Zavesky, Raghunathan nor Bales disclose the limitation:
wherein the one or more intrinsic characteristics comprises emotional attributes and a net worth of the user.
However, French discloses emotional attributes as intrinsic characteristics (see at least French, [0046] and [0050] disclosing with reference to Fig. 2 that the logical handling and analysis of this user data is shown. The user (1299) initiates a new route and destination planning operation with the navigation system (121) including providing one or more indications as to preferred emotions of persons along the route, at the destination, or both.  Further disclosing that the enhanced controller (122) receives (125) this information, including the new user preferences regarding emotion states of users, accesses the route data manager (123) to obtain (126) suitable routes and destinations data (127) which match the user's criteria for the operation).
Dube further discloses net worth of the user as intrinsic characteristics (see at least Dube, [0051] disclosing that the system 400 can route the user to commercial establishments in accordance with a budget. The budget may be input by the user, be a default or be set by the systems 400. The budget may include at least one of a time budget and a financial budget <interpreted as net worth>; and [0052] further disclosing that customized travel routes are provided to users based on the user preferences to improve satisfaction).
Zavesky, Raghunathan, Bales, French and Dube are analogous art to claim 4 because they are in the same field of navigating a route based on intrinsic characteristics and feedback of the traveler.  Zavesky relates to a method for providing improved navigation through interactive suggestion of improve solutions along a path of waypoints and includes receiving in a user device a destination for a user, where the data associated with a destination is transmitted to a network as well as information correlated to a location of the user (see Zavesky, Abstract).  Raghunathan relates to autonomous, self-learning technologies, for providing personalized and context-based suggestions to a user (see Raghunathan, [0002]).  Bales relates to a method for custom zooming of geographic representation, which determines an input specifying a level of zoom for rendering a geographic representation presented at a device, the geographic representation includes a plurality of objects, and determines respective degrees of relevance of the plurality of objects based, at least in part, on the device, a user of the device, related context information (see Bales, Abstract). French relates to a system allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both (see at least French, Abstract). Dube relates to interaction between a user and a location-aware device, where a user profile is stored in memory including profile feature describing at least one of historic user action and expected probabilities of user actions (see Dube, Abstract).
Therefore it would be prima facie obvious from someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of navigating a route based on intrinsic characteristics and feedback of the traveler, as disclosed in Zavesky, Raghunathan, and Bales to provide the benefit of intrinsic characteristics comprising emotional attributes and a net worth of the user, as disclosed in French and Dube.  Doing so would provide the benefit of using a user’s location in conjunction with the user’s preferences (see at least Dube, [0005]) and providing historical or real-time consideration of factors such as avoiding people with specific emotional states [see at least French, [0021]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zavesky, Raghunathan, and Bales as applied to claim 2 above, and further in view of U.S. Patent Publication Number 2016/0195405 to Kreifeldt and U.S. Patent Publication Number 2019/0137292 to Eno.
As per claim 5, the combination of Zavesky, Raghunathan and Bales disclose all the limitations of claim 2, as discussed above.  But neither Zavesky, Raghunathan nor Bales disclose the limitations:
prompting, by the network, that the user provide a feedback data in response to said weighted rank, 
wherein the route recommendations of step (c) for another user of the network are generated based in part on the feedback data for a future navigation routes comprising one or more destination points.
However Kreifeldt discloses the prompting limitation (see at least Kreifeldt, [0022] disclosing the navigation component 115 is generally configured to maintain the user information 130 by monitoring the user's behavior and feedback. Disclosing further, that the navigation component 115 could record data representing various routes driven by the user 120, as well as time of the day, day of the week, etc. at which these routes were driven, diversions taken by the user while driving various routes, locations and POIs visited, time spent visiting each location and POI; and [0025] disclosing that the navigation component 115 could monitor the user's behavior and feedback and could transmit data describing the user's behavior and feedback to the remote server as a network connection becomes available).
Eno further discloses the recommendations for anther user limitation (see at least Eno, [0027] disclosing that the navigation platform can modify the data structure, the one or more routing techniques, and/or the one or more user preferences based on the feedback information. In some implementations, the navigation platform can modify the data structure. For example, assume the data structure stores an indicator identifying a particular entrance as a default entrance for a location (e.g., a main entrance to a mall). In this case, if a threshold number of users provide feedback indicating that the default entrance is incorrect or is not a preferred entrance, the navigation platform can modify the data structure such that the default entrance is changed based on the feedback information).
Zavesky, Raghunathan, Bales, Kreifeldt, and Eno are analogous art to claim 5 because they are in the same field of navigating a route based on intrinsic characteristics and feedback of the traveler. Zavesky relates to a method for providing improved navigation through interactive suggestion of improve solutions along a path of waypoints and includes receiving in a user device a destination for a user, where the data associated with a destination is transmitted to a network as well as information correlated to a location of the user (see Zavesky, Abstract).  Raghunathan relates to autonomous, self-learning technologies, for providing personalized and context-based suggestions to a user (see Raghunathan, [0002]).  Bales relates to a method for custom zooming of geographic representation, which determines an input specifying a level of zoom for rendering a geographic representation presented at a device, the geographic representation includes a plurality of objects, and determines respective degrees of relevance of the plurality of objects based, at least in part, on the device, a user of the device, related context information (see Bales, Abstract).  Kreifeldt relates to providing techniques for performing an operation that includes receiving a request specifying one or more geospatial commands, including a navigation query based on the one or more geospatial commands and using a user- specific geospatial command model generated based on collected user behavior and feedback (see Kreifeldt, Abstract).  Eno relates to a device can obtain geographic map metadata associated with a set of locations (see Eno, Abstract).
Therefore it would be prima facie obvious from someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of navigating a route based on intrinsic characteristics and feedback of the traveler, as disclosed in Zavesky, Raghunathan, and Bales to provide the benefit of prompting the user to provide feedback data in response to the weighted rank, where the route recommendations of step (c) (of claim 1) for another user of the network are generated based in part on the feedback data for a future navigation routes comprising one or more destination points, as disclosed in Kreifeldt and Eno.  Doing so would provide the benefit of: providing a set of efficient navigational directions that takes a user to a preferred location (see at least Eno, [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666            

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666